After Remand from the Supreme Court and On Application for Rehearing

ROBERTSON, Presiding Judge.
The opinion of November 5, 1999, is withdrawn and the following is substituted therefor.
This court affirmed the trial court’s judgment, without an opinion. Waterjet Systems, Inc. v. Brown, 723 So.2d 116 (Ala.Civ.App.1997) (table). This court’s judgment has been reversed and the cause remanded by the Supreme Court of Alabama. Ex parte Waterjet Sys., Inc., 758 So.2d 505 (Ala.1999). On remand to this court, and in compliance with the Supreme Court’s opinion, the trial court’s judgment is reversed, and the cause is remanded to the trial court for that court “(1) to hold a hearing to determine whether Brown was wrongfully enjoined and whether he suffered damage as a proximate result of being wrongfully enjoined, and (2), if the trial court finds that Brown was wrongfully enjoined and that Waterjet caused him to expend money for attorney fees in defense of Waterjet’s claims for injunctive relief, to calculate the amount of attorney fees allocable to the defense of Waterjet’s claims for injunctive relief, in a manner consistent with the guidelines” established by the Supreme Court. Ex parte Waterjet, 758 So.2d at 515.
OPINION OF NOVEMBER 5, 1999, WITHDRAWN; OPINION SUBSTITUTED; APPLICATION OVERRULED; REVERSED AND REMANDED WITH INSTRUCTIONS.
YATES, MONROE, CRAWLEY, and THOMPSON, JJ., concur.